Name: Commission Regulation (EEC) No 3672/90 of 18 December 1990 on determining the origin of ball, roller or needle roller bearings
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  mechanical engineering
 Date Published: nan

 Mit No L 356/30 Official Journal of the European Communities 19 . 12. 90 COMMISSION REGULATION (EEC) No 3672/90 of 18 December 1990 on determining the origin of ball , roller or needle roller bearings tations not entailing any amendment concerning the scope Of the rules which had previously been laid down in Regulation (EEC) No 1836/78 , HAS ADOPTED THIS REGULATION : Article 1 The products described in column 2 of the annexed table originate in the country in which the operations referred to in column 3 were carried out. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Commis ­ sion Regulation (EEC) No 3274/90 (2), and in particular Article 15 thereof, Whereas the classification of the goods described in Commission Regulation (EEC) No 1836/78 of 27 July 1978 on determining the origin of ball , roller or needle roller bearings (3), uses the Common Customs Tariff Nomenclature, which is itself based on the Customs Cooperation Council Nomenclature ; whereas this has been replaced by the Harmonized Commodity Descrip ­ tion and Coding System which is applied in the Commu ­ nity by means of the combined nomenclature ; whereas, for reasons of clarity, it is preferable to replace Regulation (EEC) No 1836/78 entirely ; Whereas the abovementioned adaptations to the combined nomenclature constitute simple technical adap ­ Article 2 Regulation (EEC) No 1836/78 is hereby repealed. Article 3 This Regulation shall enter into force three days after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 256, 7 . 9 . 1987, p. 1 . 0 OJ No L 315, 15. 11 . 1990, p. 2. (3) OJ No L 210, 1 . 8 . 1978, p. 49 . 19 . 12. 90 Official Journal of the European Communities No L 356/31 ANNEX Products obtained Working or processing that confers the status of originating products when the following conditions are metCN code Description ( 1 ) (2) (3) ex 8482 Ball, roller or needle roller bearings, assembled (') Assembly preceded by heat treatment, grinding and polishing of the inner and outer rings (') The term 'assembled includes partially assembled but excludes parts in their unassembled state.